DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 21, 2019 and December 21, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Regarding Fig. 4A and [00114-00115], element 41 is referred to as both "the power socket 41" and "the position 41."  The examiner believes "the position" should be referring to the marked position 42 of Fig. 4A or 4B.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9-10, and 16, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak et al. (US PUB 2017/0102709, hereinafter Kwak).
Regarding claim 1, Kwak teaches:
A cleaning robot (Fig. 1, element 100), comprising:
a controller ([0060]; Fig. 6, element 110, disclosing a controller);
an identifying device and a traveling driver electrically coupled to the controller (Fig. 6, element 140, disclosing an obstacle detector, i.e. an identifying device, and element 160, disclosing a driving unit, i.e. a traveling driver);
wherein the controller is configured to: 
acquire a marked position of a charging station in a map (Fig. 9, element s600; [0211], disclosing storing the initial position of a station prior to driving, i.e. a marked position);
control the cleaning robot to travel to a front position of the marked position and to identify the charging station ([0213-0214], disclosing the robot starts driving in an initial position, i.e. in front of a charging station, and stores first position information of the robot with respect to the docking station, i.e. identifies the charging station);
generate a finding path based on the marked position when the charging station is not identified ([0217-0218], disclosing generating a map of robot trajectory, i.e. a finding path, via the controller when the first position information, i.e. the position information of the charging station in relation to the robot, is different from the actual position of the robot, i.e. the charging station is not identified); and
control the cleaning robot to travel according to the finding path and to identify the charging station during a traveling process ([0221-0222]; Fig. 9, element s640, disclosing moving the robot until a position of the docking station is acquired).
	Regarding claim 7, Kwak teaches:
	The cleaning robot according to claim 1, wherein the controller is further configured to: acquire the marked position of the charging station in the map when the charging station is displaced with respect to the marked position ([0245]; Fig. 9, elements s650-s660, disclosing correcting the positional information of the robot with respect to the docking station, i.e. the marked position is updated when the charging station is displaced); or
	acquire marked positions of a plurality of charging stations in the map when the cleaning robot detects the plurality of charging stations during a cleaning process and when distances between the marked positions of every two from the plurality of charging stations are less than a preset value.
	Regarding claim 9, Kwak teaches:
	The cleaning robot according to claim 1, wherein a difference between a horizontal coordinate of the front position and a horizontal coordinate of the marked position is less than a predetermined value ([0212; 0241]; Fig. 10A, element I1, disclosing the initial horizontal position of both the robot and the docking station is the coordinate point (0,0), i.e. the difference is at lease less than a predetermined value), and a longitudinal coordinate of the front position is greater than a longitudinal coordinate of the marked position ([0213-0214]; figs. 10A-B, disclosing when the robot starts driving, the robot acquires positional information, i.e. the front position is now some distance from the marked position in at least a longitudinal direction with respect to the docking station.).
	Regarding claim 10, Kwak teaches:
	A method for controlling a cleaning robot (Abstract; Fig. 9, disclosing a method), comprising:
acquiring a marked position of a charging station in a map (Fig. 9, element s600; [0211], disclosing storing the initial position of a station prior to driving, i.e. a marked position);
controlling the cleaning robot to travel to a front position of the marked position and identifying the charging station ([0213-0214], disclosing the robot starts driving in an initial position, i.e. in front of a charging station, and stores first position information of the robot with respect to the docking station, i.e. identifies the charging station);
generating a finding path based on the marked position when the charging station is not identified ([0217-0218], disclosing generating a map of robot trajectory, i.e. a finding path, via the controller when the first position information, i.e. the position information of the charging station in relation to the robot, is different from the actual position of the robot, i.e. the charging station is not identified); and
controlling the cleaning robot to travel according to the finding path and identifying the charging station during a traveling process ([0221-0222]; Fig. 9, element s640, disclosing moving the robot until a position of the docking station is acquired).
Regarding claim 16, the claim recites analogous language to claim 7 above, and is therefore rejected under the same premise.  Furthermore, Kwak teaches:
The method according to claim 10…
Regarding claim 18, the claim recites analogous language to claim 9 above, and is therefore rejected under the same premise.  Furthermore, Kwak teaches:
The method according to claim 10…
	Regarding claim 19, Kwak teaches:
	A non-transitory computer readable storage medium having instructions stored theron, for execution by a controller to realize a method for controlling a cleaning robot (Fig. 6, element 115, disclosing a memory), the method comprising:
acquiring a marked position of a charging station in a map (Fig. 9, element s600; [0211], disclosing storing the initial position of a station prior to driving, i.e. a marked position);
controlling the cleaning robot to travel to a front position of the marked position and identifying the charging station ([0213-0214], disclosing the robot starts driving in an initial position, i.e. in front of a charging station, and stores first position information of the robot with respect to the docking station, i.e. identifies the charging station);
generating a finding path based on the marked position when the charging station is not identified ([0217-0218], disclosing generating a map of robot trajectory, i.e. a finding path, via the controller when the first position information, i.e. the position information of the charging station in relation to the robot, is different from the actual position of the robot, i.e. the charging station is not identified); and
controlling the cleaning robot to travel according to the finding path and identifying the charging station during a traveling process ([0221-0222]; Fig. 9, element s640, disclosing moving the robot until a position of the docking station is acquired).
Regarding claim 20, the claim recites analogous language to claim 9 above, and is therefore rejected under the same premise.  Furthermore, Kwak teaches:
The non-transitory computer readable medium according to claim 19,…
…the map is drawn by the cleaning robot ([0057], disclosing SLAM mapping by the robot).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Ni (CN103349531A).
Regarding claim 2, Kwak teaches:
The cleaning robot according to claim 1, wherein the controller is further configured to: control the cleaning robot to travel a first distance along a first direction and to identify the charging station during the traveling process (Fig. 10B; [0222], disclosing the robot traveling in at least a first distance along a first direction, while acquiring the position of the docking station);
control the cleaning robot to return to the front position of the marked position when the charging station is not identified ([213-215; 262]; Fig. 9, elements s610-630, disclosing when an infrared signal is not detected, i.e. when the charging station is not identified, steps s610 and s620 are repeated, i.e. the robot is returned to a first position); and…
Kwak does not explicitly teach:
… control the cleaning robot to travel a second distance along a second direction and to identify the charging station during the traveling process;
wherein the first direction is opposite to the second direction.
However, in the same field of endeavor, mobile cleaning robots, Ni teaches:
… control the cleaning robot to travel a second distance along a second direction and to identify the charging station during the traveling process (Fig. 2, disclosing a second travel arc in a second travel direction; [0059], disclosing the docking station is searched for in the process);
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path of the robot taught by Kwak to include multiple arcs as taught by Ni.  One would have been motivated to make this modification in order to improve working efficiency of the robot, as taught by Ni in [0006].

Alternatively, it would have been obvious to one of ordinary skill, prior to the effective filing date of the claimed invention, to have included a second traveling path in an opposite direction.  One would have been motivated to make this modification in order to increase the accuracy and efficiency of locating the docking station, thus achieving the expected result of locating the docking station in relation to the robot for charging. (See MPEP 2144, duplication of parts)

Regarding claim 3, Kwak teaches:
The cleaning robot according to claim 1, wherein the controller is further configured to: control the cleaning robot to travel along a first arc and to identify the charging station during the traveling process ([0218-0222]; Fig. 10B, disclosing the robot path is an arc),…
…control the cleaning robot to return to the front position of the marked position when the charging station is not identified ([213-215]; Fig. 9, elements s610-630, disclosing when an infrared signal is not detected, i.e. when the charging station is not identified, steps s610 and s620 are repeated, i.e. the robot is returned to a first position); and…

…the first arc being defined by taking a first position behind the marked position as a circle center and taking a distance between the first position and a second position as a radius, the first arc passing through both the front position and the second position;
control the cleaning robot to travel along a second arc and to identify the charging station during the traveling process, the second arc being defined by taking the first position behind the marked position as a circle center and taking a distance between the first position and a third position as a radius, the second arc passing through both the front position and the third position;
wherein the first position and the marked position are separated by a third distance, the second position is at a fourth distance from the marked position along the first direction, the third position is at a fifth distance from the marked position along the second direction, and the first direction is opposite to the second direction.
However, in the same field of endeavor, mobile cleaning robots, Ni teaches:
…the first arc being defined by taking a first position behind the marked position as a circle center and taking a distance between the first position and a second position as a radius, the first arc passing through both the front position and the second position ([0057-0058]; Fig. 1, disclosing the arc is around the expected position of the docking station, the first position being near a wall (element 3) and the second position being the intersection of the robot path and the "guide signal region", the arc reaches the front position in the "guide signal region");
control the cleaning robot to travel along a second arc and to identify the charging station during the traveling process (Fig. 2, disclosing a second travel arc), the second arc being defined by taking the first position behind the marked position as a circle center and taking a distance between the first position and a third position as a radius, the second arc passing through both the front position and the third position ([0057-0058]; Fig. 2, disclosing the arc is around the expected position of the docking station, the first position being the start of the arc and the third position being the intersection of the robot path and the "guide signal region" the arc reaches the front position in the "guide signal region");
wherein the first position and the marked position are separated by a third distance (Fig. 1, element 4, disclosing a third distance, i.e. the distance the robot travels directly away from the marked position 2), the second position is at a fourth distance from the marked position along the first direction (Fig. 1, disclosing the intersection of the robot path and the left side of the signal guide region is a fourth distance from the marked position when the robot is traveling in a counter-clockwise direction of the arc), the third position is at a fifth distance from the marked position along the second direction (Fig. 2, disclosing the intersection of the robot path and the right side of the signal guide region is a fourth distance from the marked position when the robot is traveling in a clockwise direction of the arc), and the first direction is opposite to the second direction (Figs. 1 and 2, disclosing a robot moving in a counter-clockwise arc direction (fig. 1) and clockwise arc direction (fig. 2)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the path of the robot taught by Kwak to include multiple arcs as taught by Ni.  One would have been motivated to make this modification in order to improve working efficiency of the robot, as taught by Ni in [0006].
Regarding claim 11, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.  Furthermore, Kwak teaches:
The method according to claim 10…

Regarding claim 12, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.  Furthermore, Kwak teaches:
The method according to claim 10…

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Aldred et al. (US PUB 2016/0091899, hereinafter Aldred).

Regarding claim 8, Kwak teaches:
	The cleaning robot according to claim 1, wherein the controller is configured to identify the charging station by:
	identifying whether a… light pattern received by the cleaning robot conforms to a… light pattern of the charging station ([0017-0020; 0134-0140], disclosing the use of infrared light and sensors to identify the location of the docking station in relation to the robot); and
	determining that the charging station is identified when the… light pattern received by the cleaning robot conforms to the…light pattern of the charging station ([0017-0020; 0134-0140], disclosing the use of infrared light and sensors too identify the location of the docking station in relation to the robot).
	Kwak does not explicitly teach that the light pattern is a retroreflective light pattern. 
	However, in the same field of endeavor, mobile cleaning robots, Aldred teaches using retroreflective light patterns to identify a docking station (see at least [0051-0052] and Figs. 5 and 6).

Regarding claim 17, the claim recites analogous language to claim 8 above, and is therefore rejected under the same premise.  Furthermore, Kwak teaches:
The method according to claim 10…

Allowable Subject Matter
Claims 4-6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Ozick et al. (US PUB 2007/0244610), disclosing an autonomous cleaning robot and system for navigating the robot to a docking station.
Han et al. (US PUB 2020/0022552), disclosing an autonomous cleaning robot using arc shaped paths when searching for a docking station. (The Examiner notes the cited art does not qualify as prior art. However, it is still deemed pertinent.).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664